Title: To James Madison from the Reverend James Madison, 9 March 1781
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
March 9th. 1781.
I rec’d. your Letter by C. Kelly and was much rejoiced at the agreable Intelligence, nor do I doubt, but the Member of Parliament will find that the delenda est Carthag[o] is not so easily effected as he wd. fain hope. I rejoiced at the Intelligence, because I am almost satisfied, that the Salvation of these Southern States depends entirely upon the naval Superiority, or at least Equality of the Confederates. For can we hope for Success from our Exertions, when an handful of Men are permitted thus to insult us on every Side? The Truth is in my opinion—that Virginia still contains Citizens who are willing to risque all in the Cause, but the Assembly has lost its Respect. Iniquitous Laws produce Disgust. Disgust, Languor and Indifference. Thus many care not whether Arnold or Steuben are victorious. It must however be said to the Honr. of the middle & back Counties, that upon the Approach of Cornwallis, no Time, not even the Year 75 ever exhibited a more hearty Zeal in the common Cause. Old Men, who had long laid aside the Musket, even half Tories caught the Flame, and I beleive had he crossed the Dan his Fate wd have been glorious for Am[eric]a. But Guns! not Men were wanting. It is said Cornwallis is at present entrenching near Hillsborough, but of this you have much better Intelligence [than] I have. Preparations are making to attack Arnold. It is said the French Fleet only is waited for. A Day or two ago they landed between 3 & 400 on the Hampton side and carried off Provisions. Only a few Malitia, 60, attempted to oppose them. A Col. Mallory & 4 or 5 more were cut to pieces by the light Horse. Curle was taken Prisoner, the Enemy’s loss not known. You will hear no Doubt that Tilly has taken a 44 in our Bay the Romulus.
Would you have supposed that the tender Law was revived with more Ardor than ever last session. What is to be expected, when we see Justice thus trampled upon, when we see the glorious object of this War prostituted to private Jobbs or Ends.
Will you be so obliging as to procure for me the marine Laws or Resolutions of Congress, & send them by some oppy. I intend to attend the Admiralty Cts and therefore wish them. Congress is now respected. why? Congress proceeds, I speak it with Joy, upon just & honourable Principles. I see the northern States begin to imitate, But when will this [state]? I had once Hopes of Amendment, but now they are gone.
I was to have sent a Letter by last Post, but was disappointed. I hope however my Negligence will not make you forgetful of us, when I assure you I have no greater Pleasure than in hearing from you; but you never say any Thing of yourself. How do you relish your Business. Does it interfere with riding &c, for I have heard of a severe Attack.
I have written this, as you see in a Hurry, and while writing recd a Lettr from Mazzei at Paris last April. From it, they wd. have deified P Jones at Paris, if they cd. What have you done with him in Congress. The Motto of Franklin’s picture he writes is “Eripuit caelo fulmen, sceptrumque tyrannis”
Bellini sends you a Letter, directed he says, according to Rules or in Taste. you will receive it with this.
I have lately read the Peice called “Public Good”. What Impression it may make here I cannot tell, but I think it unanswerable as to the main Point. His Notion however of the West & North West Course is certainly erroneous, as that Term was intended for the Course of both Sides or they were run in the sailor’s Language West North West.
Adieu
J. Madison
